UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6178


BENNY DERRELL KING,

                Petitioner – Appellant,

          v.

BOBBY P. SHEARIN, N.B.C.I. Warden; DOUGLAS F. GANSLER, The
Attorney General of the State of Maryland; ATTORNEY GENERAL
OF MARYLAND,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02014-AW)


Submitted:   June 24, 2010                 Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Benny Derrell King, Appellant Pro Se.       Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Benny   Derrell    King     seeks      to   appeal   the    district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition as

time-barred.

          Pursuant   to     Federal       Rule   of   Appellate      Procedure

4(a)(1)(A), a notice of appeal in a civil case must be filed

with the district court within thirty days of entry of judgment.

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”        Bowles v. Russell, 551 U.S. 205,

214 (2007).     Therefore, the appeal must be dismissed if the

notice of appeal is untimely.         Washington v. Bumgarner, 882 F.2d
899, 900 (4th Cir. 1989).        The district court may extend the

filing time if “a party so moves no later than 30 days after the

time prescribed by . . . Rule 4(a) expires” and the party shows

excusable neglect or good cause.          Fed. R. App. P. 4(a)(5)(A)(i)-

(ii).

          The   district    court’s    order     dismissing    King’s   § 2254

petition was entered on December 23, 2009.                 King had thirty

days, or until January 22, 2010, to file a notice of appeal.

King filed his notice of appeal, at the earliest, on January 25,

2010, thirty-three days after judgment was entered. *



     *
       For purposes of this appeal, we assume the date appearing
on the notice of appeal is the earliest date it could have been
(Continued)
                                      2
              King’s notice of appeal was filed within the thirty-

day   excusable      neglect     period     provided    by   Fed.    R.    App.   P.

4(a)(5)(A)(i).       Further, the notice of appeal arguably reflects

a   request    for   an    extension   of     the   thirty-day   appeal     period.

Accordingly, we remand this case to the district court for the

limited purpose of enabling the court to determine whether King

adequately requested such an extension and whether he has shown

excusable neglect or good cause warranting an extension of the

appeal   period.          The   record,     as   supplemented,      will   then   be

returned to this court for further consideration.

                                                                           REMANDED




delivered to prison officials for mailing.                See Houston v. Lack,
487 U.S. 266, 276 (1988).



                                          3